DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed 12/15/2021 has been entered and made of record.
Rejection under 35 USC 112(a) is maintained. See detailed analysis below.
Claim objections are added in view of amendments.

Response to Arguments
Applicant's arguments filed on 12/15/2021 have been fully considered but they are not persuasive.
The Krishnaswamy reference has been added to the rejection of the independent claims in view of the recent amendments. ¶ 0030 discloses horizontal movement of the hands together and apart. "For example, a hand gesture (such as a side-to-side, up- and-down or diagonal hand movement) may cause the 3D content to move in a 
It would have been obvious to one of ordinary skill in the art to have combined Deniz’s virtual apparel try-on system with Krishnaswamy’s virtual overlay adjustment system (which explicitly teaches hand gesture-based overlay resizing). Deniz is focused on virtual apparel overlays and teaches adjustment of the virtual apparel (like movement or style changes) based on hand gesture recognition. Krishnaswamy teaches horizontal hand gestures for resizing the virtual overlay. The combination constitutes the repeatable and predictable result of simply applying this feature of Krishnaswamy to Deniz’s apparel try-on system, which is already adjusting the overlay in a number of ways based on hand gestures. Given this relevant prior art, resizing the overlay with hand gestures cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding the rejection under 35 USC 112(a), Applicant has argued that embodiments of auto-fit based resizing and gesture-based resizing, which the specification discloses as completely separate embodiments, can be grouped together with the support of the original Specification. 
Examiner disagrees and notes that ¶ 0076 of the Specification discusses that within an individual single embodiment – of which there are multiple in the specification – that single embodiment may contain multiple features, and that the claims need not require all of the features in each of the Specification’s individual single embodiments. does not at all mention separate embodiments in the Specification and does not say that separate embodiments are actually the same embodiment, or that their features are combined together in any way, as Applicant is arguing.
Even if they were disclosed as being operable together, which they are not, there is no disclosure for which resizing would happen before the other. This is in contrast to the explicit claim requirement that auto-fitting happens, and then, gesture-based resizing happens as a size updating process. There is no disclosure for this in the specification and no support for it. For example, an alternative interpretation could be that gesture based resizing happens and then, if a user so chooses, an auto-fit mode could be selected. In contrast, the claims actually require that an auto-fit happens, and the auto-fit size is used as the initialization size for the gesture-based resizing procedure (i.e., the size is updated). Again, there is no disclosure for combining these two separate embodiments in an ordered way as is currently claimed.

Claim Objections
Claims 21 is objected to because of the following informalities:  The claim should be amended as follows, “based on a distance between a directionally aligned . Appropriate correction is required.
Claims 28 and 36 are objected to because of the following informalities:  The claims should be amended as follows, “based on a distance between a directionally aligned .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims now require updating, based on a received gesture in the image, the display of the overlay data which was automatically resized according the detected face size. The specification separately contains support for both auto-fitting an overlay based on a detected face size and support for adjusting an overlay based on a received gesture. However, these are disclosed as separate embodiments and the specification lacks any support for first auto-fitting and then updating the overlay that was auto-fit based on a received gesture. For example, the embodiments directed to auto-fitting are found at Figs. 6-8 and ¶ 0049-0055 and the embodiments directed to gesture-based 
¶ 0076 of the Specification discusses that within an individual single embodiment – of which there are multiple in the specification – that single embodiment may contain multiple features, and that the claims need not require all of the features in each of the Specification’s individual single embodiments. The paragraph does not at all mention separate embodiments in the Specification and does not say that separate embodiments are actually the same embodiment, or that their features are combined together in any way, as Applicant is arguing.
Even if they were disclosed as being operable together, which they are not, there is no disclosure for which resizing would happen before the other. This is in contrast to the explicit claim requirement that auto-fitting happens, and then, gesture-based resizing happens as a size updating process. There is no disclosure for this in the specification and no support for it. For example, an alternative interpretation could be that gesture based resizing happens and then, if a user so chooses, an auto-fit mode could be selected. In contrast, the claims actually require that an auto-fit happens, and the auto-fit size is used as the initialization size for the gesture-based resizing procedure (i.e., the size is updated). Again, there is no disclosure for combining these two separate embodiments in an ordered way as is currently claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 23-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deniz (“Computer vision based eyewear selector”; provided by Applicant) in view of Nakada (US PGPub 2010/0195912) and Krishnaswamy (US PGPub 2012/0293513).
Regarding claim 21 Deniz discloses a computing device, comprising:
a processor; (pg. 86, Table 1, teaches using a “Pentium IV 2.2 GHz CPU”)
and a memory coupled to the processor and storing instructions that, when executed by the processor, perform a method, comprising: (“Pentium IV 2.2 GHz CPU” cited above.)
obtaining, in real-time, an image using a camera associated with the computing device; (Pg. 80, Section 2, “System Overview.” Pg. 88, "Conclusion" section teaches, “This paper describes a patent-pending live-video eyeglasses selection system.”)

receiving, in a user-interface, a selection of a single image overlay; (Pg. 83, right column, ¶ 1 discusses superimposing the glasses models. See Fig. 11 regarding glasses selection and pg. 83, right column, last paragraph.)
automatically modifying overlay data corresponding to the single image overlay based at least upon the size of the face, wherein the modifying includes processing, based on a resize operation relative to the size of the face, the overlay data; (Deniz pg. 83, right column, ¶ 2 teaches automatically scaling/resizing the overlaid glasses based on the determined inter-eye distance to resize the glasses based on the size of the face.)
displaying, in the user interface in real-time, the single image overlay using the modified overlay data at a determined position on the image; and (See Fig. 11 regarding the image overlay in the user interface. Pg. 82, right column, ¶ 1-2 describes face and eye detection. Pg. 83, right column, ¶ 2 discusses placement of the glasses on the face using the landmark of the eye midpoint on the face.) 

In the field of virtual clothing overlay systems Nakada teaches determining a position of a body associated with the face based, at least in part, on the position of the face and the size of the face, modifying the single image overlay based at least upon the size of the face, wherein the modifying includes processing, based on a sizing operation, the image data, and displaying said overlay at a determined position on the body and below the face. (Nakada is a system for detecting the face of a user and overlaying decorative outfits onto the body of the person based on the face’s position and size. ¶ 0036 and Fig. 2 teach how face position, orientation and size are used to modify the overlay/panel to the appropriate size and orientation. The detected face size is used to modify the clothing overlay size, the face orientation is used to modify the position of the body angle, and the overlay itself is aligned with the position of the face. ¶ 0135 explains this explicitly, "In FIG. 11, a composite image was displayed having a panel image 23 simply overlaid on the subject person 21." The procedure at Fig. 11 produces the overlays shown at Figs. 13, 14 and 15 which all show this situation of overlaying clothing onto the face and body of the subject.)
It would have been obvious to one of ordinary skill in the art to have combined Deniz’s virtual apparel try-on system with Nakada’s virtual apparel try-on system (which explicitly teaches overlaying apparel onto a position below the face based on face size and position). Deniz is focused on virtual apparel overlays on the face and teaches 
In the field of gesture control Krishnaswamy teaches that the received gesture is based on a distance between directionally aligned to a plurality of hands, and wherein the updating includes resizing the overlay data in the image. (¶ 0030 discloses horizontal movement of the hands together and apart. "For example, a hand gesture (such as a side-to-side, up- and-down or diagonal hand movement) may cause the 3D content to move in a corresponding manner. . . The user may also change the size of the 3D content by moving their hands apart or closer together.”)
It would have been obvious to one of ordinary skill in the art to have combined Deniz’s virtual apparel try-on system with Krishnaswamy’s virtual overlay adjustment system (which explicitly teaches hand gesture-based overlay resizing). Deniz is focused on virtual apparel overlays and teaches adjustment of the virtual apparel (like movement or style changes) based on hand gesture recognition. Krishnaswamy teaches horizontal hand gestures for resizing the virtual overlay. The combination constitutes the repeatable and predictable result of simply applying this feature of Krishnaswamy to Deniz’s apparel try-on system, which is already adjusting the overlay in a number of 
Regarding claim 23 the above combination discloses the computing device of claim 21, further comprising instructions for detecting a gesture in the image to alter an appearance of the selected image overlay. (See Deniz pg. 84, Fig. 11 regarding gesture-based glasses selection.)
Regarding claim 24 the above combination discloses the computing device of claim 21, wherein tracking, in real-time, a position of the one or more features in the image comprises tracking an area of skin in the image. (Deniz, pg. 82, right column, ¶ 1 teaches that the Viola and Jones detection framework includes skin detection. This Viola and Jones detection framework is used for facial tracking (pg. 82, right column, ¶ 3). Pg. 84, Fig. 10, “Facial Tracking,” Also see pg. 83, left column, ¶ 1 regarding facial tracking.)
Regarding claim 25 the above combination discloses the computing device of claim 21, further comprising instructions for isolating the face in the image from other portions of the image during the facial recognition. (Deniz pg. 84, right column, second paragraph from bottom describes the extracted face rectangle. Fig. 7 shows examples of extracted face rectangles.)
claim 26 the above combination discloses the computing device of claim 21, further comprising instructions for distinguishing between facial portions of the image and non-facial portions of the image. (See rejection of claim 25.)
Regarding claim 27 the above combination discloses the computing device of claim 21, wherein the selected image overlay is a pre-stored image. (Deniz pg. 84, left column, ¶ 1, “Glasses models are stored as images.”)
Regarding claim 28 the above combination discloses a method, comprising:
receiving, by a camera associated with a computing device, an image in real-time; (See rejection of claim 21, ‘obtaining’ limitation.)
determining a position of a face within the image and a size of the face; and (See Deniz pg. 82, Section 4, “Face and eye detection,” and rejection of claim 21.)
receiving, in a user-interface, a selection of a single image overlay from a plurality of image overlays; (See receiving limitation of rejection of claim 21, and further Deniz pg. 84, left column, ¶ 1, “Glasses models are stored as images” and rejection of claim 21)
automatically modifying overlay data corresponding to the single image overlay based at least upon the size of the face, wherein the modifying includes processing, based on a resize operation relative to the size of the face, the overlay data; (Deniz pg. 83, right column, ¶ 2 teaches scaling/resizing the overlaid glasses based on the determined inter-eye distance. See rejection of claim 21.)
applying the single image overlay using the modified overlay data to at least a portion of the image based at least in part, on the determined position of the face within the image; (Deniz pg. 83, right column, ¶ 1-2 discusses superimposing the glasses 
providing the image and the single image overlay in a user interface using the modified overlay data (See rejection of claim 21.)
using the modified overlay data; and updating, based on a received gesture in the image, the display of the overlay data corresponding to the single image overlay, wherein the received gesture is based on a distance between directionally aligned to a plurality of hands, and wherein the updating includes resizing the overlay data in the image. (See rejection of claim 21.)
Regarding determining a position of a body associated with the face based, at least in part, on the position of the face and displaying said overlay at a determined position on the body and below the face, see detailed analysis of the combination between Deniz and Nakada as taught in the rejection of claim 21.
Regarding claim 29 the above combination discloses the method of claim 28, further comprising tracking movement contained within the image and causing the selected image overlay to move accordingly. (Deniz pg. 84, Fig. 10, “Facial Tracking,” Also see pg. 83, left column, ¶ 1 regarding facial tracking. Pg. 83, right column, ¶ 2, “The glasses should move with the face; otherwise, the rendition will appear unrealistic. Thus, a Lucas-Kanade pyramidal tracker (Bouguet, 1999) tracks strong corners within the face region (Fig. 10).”)
claim 30 the above combination discloses the method of claim 28, further comprising altering the image based on a detected movement within the image. (See rejection of claim 29.)
Regarding claim 31 the above combination discloses the method of claim 28, wherein applying the single image overlay to the image comprises auto-fitting at  least a portion of the single image overlay to at least a portion of the image. (Deniz pg. 83, right column, ¶ 2 teaches using the inter-eye distance to determine the size of face and scale the glasses.)
Regarding claim 32 the above combination discloses the method of claim 28, further comprising determining a size of the face within of the image. (Deniz pg. 83, right column, ¶ 2 teaches using the inter-eye distance to determine the size of face and scale and glasses.)
Regarding claim 33 the above combination discloses the method of claim 32, wherein further comprising automatically adjusting a size of the selected image overlay based, at least in part, on the determined size of the face within of the image. (As above, Deniz pg. 83, right column, ¶ 2 teaches using the inter-eye distance to determine the size of face and automatically scale the glasses.)
Regarding claim 34 the above combination discloses the method of claim 28, wherein the image overlay is an item of virtual apparel. (Deniz teaches overlaying glasses (pg. 83).)
Regarding claim 35 the above combination discloses the method of claim 28, wherein determining a position of the face within the image by tracking skin color associated with the face within of the image. (Deniz, pg. 82, right column, ¶ 1 teaches 
Regarding claim 36 the above combination discloses computer executable instructions that, when executed by a processor, performs a method, comprising:
displaying an image as it is received by camera of a computing device; (Deniz pg. 80, right column, ¶ 1.)
determining a position of a body within the image based, at least in part, upon a position of a face and a size of the face; (Pg. 82, right column, ¶ 1-2 describes face and eye detection. Pg. 83, right column, ¶ 2 discusses placement of the glasses on the face using the landmark of the eye midpoint on the face. Also see rejection of claim 21.)
receiving, in the user interface, a selection of an image overlay from a plurality of image overlays; (Pg. 83, right column, ¶ 1 discusses superimposing the glasses models. See Fig. 11 regarding glasses selection and pg. 83, right column, last paragraph. Also see rejection of claim 21.)
automatically adjusting a size of overlay data corresponding to the image overlay based, at least in part, on a size of the face within the image, wherein the adjusting includes processing, based on a resize operation relative to the size of the face, the overlay data; (Deniz pg. 83, right column, ¶ 2 teaches using the inter-eye distance to determine the size of face and scale and glasses. Also see rejection of claim 21.)
displaying, in real-time, the image overlay to at least a portion of the image based, at least in part, on the position of the body within the image; (Deniz pg. 83, right column, ¶ 1-2 discusses superimposing the glasses models onto the detected face. Pg. 
displaying, in the user interface, the image overlay on the image; and (Deniz pg. 80, right column, ¶ 1.)
and updating, based on a received gesture in the image, the display of the overlay data corresponding to the single image overlay, wherein the received gesture is based on a distance between directionally aligned to a plurality of hands, and wherein the updating includes resizing the overlay data in the image. (See rejection of claim 21.)
Regarding comparing features within the image to a set of training data; adjusting data associated with features within the image based, at least in part, on the set of training data; wherein the selected image overlay is applied to one or more of the first portion of the image and the second portion of the image based, at least in part, on the adjusted data, determining a position of a body associated with the face based, at least in part, on the position of the face and displaying said overlay at a determined position on the body and below the face, see detailed analysis of the combination between Deniz and Nakada as taught in the rejection of claim 21.
Claim 36 is a computer-readable storage medium. Deniz does not expressly disclose a computer readable recording medium, but does disclose a computer (pg. 86, Table 1, teaches using a “Pentium IV 2.2 GHz CPU”). However, examiner notes that both the concept and advantage of using a computer readable storage medium to store the method steps performed by a computer is notoriously well known and practiced in the art, and therefore would have been obvious to incorporate with predictable result 
Regarding claim 37 the above combination discloses the computer-readable storage medium of claim 36, further comprising instructions for tracking movement of one or more portions of the image. (See rejection of claim 29.)
Regarding claim 38 the above combination discloses the computer-readable storage medium of claim 37, further comprising instructions for changing the appearance of the selected image overlay based, at least in part, on the movement of the one or more portions of the image. (See rejection of claim 29).
Regarding claim 39 the above combination discloses the computer-readable storage medium of claim 36, further comprising instructions for:
modifying a pre-stored image; and (Deniz pg. 83, right column, ¶ 2, “Glasses models are scaled.”)
using the pre-stored image as the image overlay.(Deniz pg. 84, left column, ¶ 1, “Glasses models are stored as images.”)
Regarding claim 40 the above combination discloses the computer-readable storage medium of claim 36, further comprising instructions for altering a size of the selected image overlay based, at least in part, on a determined size of the face within the image. (See rejection of claim 32.)
Regarding claim 41 the above combination discloses the computing device of claim 21, further comprising instructions for classifying the one or more features in the image. (See rejection of claim 21 regarding detection and classification of the face in the image.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661